DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/21/2022, in reply to the Office Action mailed 12/21/2021, is acknowledged and has been entered.  Claims 1, 4, 5, 8, 9, 12, 14-16, 18-22, 28-30, 35, 39 and 52 are pending, of which claims 19-22, 28-30, 35 and 39 are withdrawn from consideration at this time as being drawn to a non-elected invention.  Claims 1, 4, 5, 8, 9, 12, 14-16, 18 and 52 are readable upon the elected invention and are examined herein on the merits for patentability.

Response to Arguments
Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 5, 8, 9, 12, 14-16, 18 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cremillieux et al. (US 20150050217) in view of Csajbok et al. (Inorg. Chem., 2003, 42, 2342-9), for reasons set forth in the previous Office Action.

Claim 1, 4, 5, 8, 9, 12, 14-16, 18 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cremillieux et al. (US 20150050217) in view of Negussie et al. (US 2020/0197540), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that there is no motivation to combine Cremillieux with Csajbok or Negussie.  Applicant asserts that bismuth is not listed in Cremillieux as an X-ray imaging agent. In fact, Bi is only listed in Cremillieux once at paragraph [0083] and for no particular purpose or application. It is true that Cremillieux prophetically teaches a combination of Gd with an X-ray imaging metal, but Bi is not considered by Cremillieux as one of the possible alternatives for X-ray imaging (X-ray tomodensitometry). And while Cremillieux provides specific examples of radioactive isotopes useful for PET/SPECT scintigraphy (see, e.g., a list of isotopes in [0058]), no such list exists in Cremillieux for X-ray tomodensitometry. Out of all the metals provided in Cremillieux to be combined with Gd for various purposes (see, e.g., paragraphs [0058]-[0060] and [0077]-[0090]), any one can be selected with equal possibility. Applicant asserts that it is clear that pointing to a single disclosure of Bi in Cremillieux (as opposed to any other metal) and then using disclosure of Bi in Csajbok or Negussie to support the rejection is based on hindsight reasoning, as the motivation to combine Gd and Bi in a single nanoparticle is clearly cleaned from Applicant’s own specification. 
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the argument that in Cremillieux, bismuth is listed only once with no reference for a particular application, it is respectfully submitted that one of ordinary skill in the art would have recognized that bismuth chelates are useful in x-ray imaging, as cited by Csajbok or Negussie.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Csajbok teaches solutions of Bi complexes. The differences between the nanoparticles of Gd complexes grafted on a solid support of Cremillieux and the dilute aqueous solutions of Bi complexes (about 2 mM solutions) in Csajbok are so significant that one would not even think of Csajbok if one were looking to modify Cremillieux.  Applicant further argues that Negussie does not remedy the deficiencies of Csajbok. The purpose of Negussie is to propose an alternative to iodine based contrast agent.  To do so, Negussie uses Drug Eluting Beads (see, e.g., [0002]-[0005]), which are microparticles and microspheres! not at all like the nanoparticles of Cremillieux. Indeed, Negussie explicitly teaches away from any nanoparticles: typically sizes less than 20 um are generally avoided due to off target embolizations due to passage through capillary bed, thus a lower practical limit is 30 um (emphasis added) See Nagussie at paragraph [0070].  Reading this disclosure in Negussie, one would not even consider to use any of its teachings to modify nanoparticles of Cremillieux. No matter how combined, Cremillieux, Csajbok, and Negussie do not provide any motivation to arrive at a nanoparticle within the instant claims. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Negussie is relied upon for identification of a grafted bismuth chelate for use in x-ray imaging, not the particle itself.  The polysiloxane nanoparticle is taught by Cremillieux.  
Applicant further argues that Csajbok reports a study of equilibrium of specific Bismuth complexes in aqueous solutions. Bismuth complexes in Csajbok are not grafted on any solid support, like the nanoparticles of Cremillieux. Csajbok teaches that behavior, equilibrium, and stability of Bi complexes is highly dependent on and greatly influenced by their direct environment (e.g., the pH range, other completing ions, etc.) Csajbok shows that changing the environment of the Bi complex cannot be predicted ahead of actual testing and experimentation. Csajbok teaches, for example, that Bi in its complexes has a strong tendency to hydrolyze (see introduction). Csajbok also suggests that dissociation of one of the protons among the three alcoholic OH groups in Bi(DO3A-Bu) influences the complex’ stability (see abstract), and that other ions, such as Br’, can successfully compete with the ligand for Bi**. But Csajbok does not provide any guidance as to how these factors may affect the Bi complex stability outside of the solution, when grafted on a solid support in a nanoparticle containing Gd complexes. Behavior of these complexes, especially in vivo, could not be predicted ahead of experimentation; one would expect that the behavior of Bi complexes would be totally different in nanoparticles as compared to solutions. The Office argues that Cremillieux provides a reasonable expectation of success by merely listing Bi as one of a few suitable metals to be complexed by the ligands grafted on a nanoparticle, including in combination with another metal ion (Office action, page 10). But this purely prophetic disclosure of a combination of metals in Cremillieux does lead to a reasonable expectation of success. Cremillieux is a patent document.  One of ordinary skill in the art would readily understand that mere mentioning of a combination of metals and a listing of metals such as Bi in the specification without providing any working examples is nothing more than an example of overbroad patent drafting. In the claims of Cremillieux, Bi is not included. This is evidence that Cremillieux itself did not consider that a combination of Gd and Bi complexes in a nanoparticle would be enabled by its own specification. As such, reading Cremillieux as a whole, one of ordinary skill in the art would not have reasonably expected that a Gd and Bi nanoparticle would lead to successful results, such as those provided in the instant application.
With regard to the argument that the behavior of a complex is highly dependent on the direct environment, such as that the complexes in Csajbok are not grafted on a nanoparticle and the combination with gadolinium would affect the equilibrium of theses complexes, it is respectfully submitted that Cremillieux teaches that bismuth is one of a few suitable metals to be complexed by the ligands grafted to the nanoparticle, including in combination with another metal ion.  As such it is considered that one of ordinary skill in the art would have had a reasonable expectation of success in providing bismuth as one of the suitable metal ions.  See MPEP 2144.05, obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g.,In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  With regard to the assertion that Cremillieux is a patent document and the disclosure of bismuth is a result of overbroad patent drafting, it is respectfully submitted that patents are relevant as prior art for all they contain, see MPEP 2123.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  Further, nonpreferred and alternative embodiments constitute prior art.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant further argues that is well-known in the relevant field, to obtain a multimodal contrast agent on the basis of bismuth, the density of Bismuth in the delivery vehicle should be relatively high (a person having ordinary skill in the art of X-ray imaging would readily realize that a contrast agent has to be dense to be able to image something). Applicant asserts that one would readily realize that the large and dense microparticles of Nagussie allow to achieve the required high density of Bismuth where required, but would not expect the same effect to be achieved by much smaller nanoparticles of Cremillieux. Using nanoparticles instead of microparticles would mean that a much greater amount of nanoparticles would be required to achieve the desired effect of Bismuth. For nanoparticles containing both Gd and Bi, this would concomitantly lead to excessive amount of gadolinium being administered, the effect of which could not be reasonably predicted. The high density requirement to obtain a good X-ray contrast agent would lead a person having ordinary skill in the art to bismuth in the form of oxide instead of a complexed form of a Bismuth ion, much less a complex within a nanoparticle containing another complex of gadolinium. Applicant argues that Nagussie and Csajbok teach that complexed bismuth could be of a great interest in X-ray imaging, neither reference discloses how the desired result can be achieved in a nanoparticle. Nagussie clearly discloses that the chelated bismuth is included in polymer beads (microparticles) at a high density (see [0046]-[0048]), but provides no guidance, much less a reasonable expectation of success, to achieve the desired effect in a nanoparticle containing a combination of complexed ions.
Applicant’s arguments have been fully considered but are not found to be persuasive.  With regard to the assertions that it is well-known in the relevant field, to obtain a multimodal contrast agent on the basis of bismuth, the density of Bismuth in the delivery vehicle should be relatively high, etc., see MPEP 2145.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  Further, Cremillieux readily teaches that atoms of high Z elements can be provided on the nanoparticle support via chelator for x-ray imaging, including mixed metal embodiments.  
Applicant argues that the non-obviousness of the nanoparticle compositions within the present claims is confirmed by evidence of unexpected results. As the specification provides, chelating bismuth in nanoparticles also comprising complexed gadolinium remarkably enhances the efficacy of radiotherapy. The specific structure of the nanoparticle allowed the SiBiGdNP to be imaged in both MR and CT imaging techniques at a concentration as low as 0.1 mg/mL, as shown in Figure 1G. Both gadolinium (Z = 64) and bismuth (Z = 83) produce photoelectrons and Auger electrons after interaction with a clinical 6 MV radiation beam. This local dose amplification was confirmed by an increase in apoptotic cell death and DNA damage, as shown in Figures 2A-2B.  After 24 hours post-irradiation, a significant increase in apoptosis is observed in presence of radiation and SiBiGdNP (10.2 + 0.8 % vs. 8.9 + 5 %), as shown in Figure 2C. DNA damage was demonstrated by a significant increase in the presence of YH2AX and 53BP1, as shown in Figures 2D-2E. Furthermore, Figure 7 of the present application provide results of clonogenic assay directly comparing the efficacy of bismuth and gadolinium nanoparticles (SiB1GdNP) and gadolinium-only nanoparticles (SiGdNP). As can be seen in Figure 7, SiBiGdNP within the present claims is much more efficient than SiGdNP, demonstrating a dose enhancement factor of about 2. Nothing in the cited references suggests that chelating bismuth on nanoparticles comprising complexed gadolinium would significantly enhance the efficacy of radiotherapy. Applicant asserts that the results represent a surprising an unexpected advantage which none of the cited references- alone or in combination - would have predicted.
Applicant’s arguments have been fully considered but are not found to be persuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  With regard to the observed dose enhancement factor, it is reasonably expected that a bismuth containing particle would have higher dose enhancement compared to a particle only comprising gadolinium.  See in response Titus et al. (Appl. Microbiol. Technol., 2016, 100, p. 4803-4816):
For radiotherapy purpose, the usage of higher atomic number materials like gold, bismuth, and platinum is being adopted. Materials with high atomic number serve the purpose as dose enhancer. The principle of radiosensitization is as follows: There are lots of possible outputs when an X-ray hit a target/metal (Fig. 5). Part of the energy from the incident radiation will be imparted to the electron as its kinetic energy, and part of it will be utilized to eject the electron from the orbital. The kinetic energy of the ejected electron will be equivalent to the energy of the wave minus the binding energy of the electron. Photoelectric effect is decided by the energy of the incident wave and the atomic number of the target since it is related as Z/E3. The auger electrons or fluorescent photons are formed when the vacancy of the ejected electron is filled by another electron from a higher energy orbit and the energy is released (Khan 2003). The fluorescent photons have higher coverage range and have low energy while the Auger electrons though having shorter range, can create higher ionization density at a localized area. The various nanoparticles used in gel dosimetry for enhancing the dose are discussed below in detail (page 4809-10).
The atomic number of bismuth, Z = 83 is greater than that of gold which has high electron density; hence, it serves to be a better dose enhance. Less toxic nature and least expensive heavy metal makes it more outstanding in the field of therapeutic efficiency (page 4811).

Since Titus states that bismuth has a higher atomic number than gold, and was taught to better does enhance; it would have been reasonable expected to better dose enhance compared to gadolinium as well, based on the higher atomic number, as the photoelectric effect is decided by the energy of the incident wave and the atomic number of the target since it is related as Z/E3, as known in the art and shown by Titus.  The rejections are maintained.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618